ALLOWANCE


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William L. Brooks (Reg. No. 34,129) on 3/23/2022.

**** BEGIN AMENDMENT ****

AMEND CLAIMS 6 and 11 AS FOLLOWS:

As per claim 6, amend the limitation in line 2 to end the sentence with a period as follows:
depth that is substantially equal to a thickness of the insertion portion.

As per claim 11, amend the preamble limitation in lines 1-2 as follows:


**** END AMENDMENT ****











Claim Interpretation
	Regarding claim 9, line 15 recites (with emphasis in bold):
“the rear surface of the rear housing”
Examiner notes that the language “the rear surface” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017] because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because the rear housing inherently has a rear surface.

	Regarding claim 13, lines 6-8 recites (with emphasis in bold):
“assembling the front housing having a front side with the lens module and assembling the rear side with the circuit board housed within the front housing; and assembling the rear housing to the rear side of the front housing”
Examiner notes that the language “the rear side” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis [R-08.2017] because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because the front housing inherently has a rear side.





Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:
	MLECZKO (US 2018/0098033) discloses a VEHICLE CAMERA MODULE (Figures 1-3 in view of para [0002]), comprising: a LENS module (Figure 2-3: lens 28); a CIRCUIT BOARD including an IMAGE SENSOR (Figure 2-3: PCB 26 with image sensor 24); a FRONT METAL HOUSING having a front side assembled with the lens module and a rear side assembled with the circuit board configured to be received within the front housing (Figures 2-3: front housing 30 which receives lens 28 and PCB 26. Front housing may be made of “metal” per para [0022]); a REAR METAL HOUSING assembled to the rear side of the front housing (Figures 2-3: rear housing 32 which assembles to rear side of front housing may be made of “metal” per para [0022]), the FRONT HOUSING having a rear surface and including a POCKET PORTION formed inward toward the front side (Figures 2-3: front housing 30 can be described as having a “pocket portion” that press-fits/mates into rear housing “insertion portion”. See below annotated Fig.3 “circled region”), the REAR HOUSING including front edges and protrusions extending in lateral directions from the front edges and an INSERTION PORTION accommodated in the pocket portion (Figures 2-3: rear housing 32 can be described as having a “insertion portion” that press-fits/mates into front housing “pocket portion”. See below annotated Fig.3 “circled region”).  MLECZKO also teaches the front and rear housings may be closed together by laser welding in para [0021 & 0024].
MLECZKO teaches the housing (front and rear) may be made of “metal” per para [0022] but does not teach a housing using made via metal powder injection molding.

O’CONNOR (US 2019/0179215) discloses (Figure 1-3) a vehicle camera module may produce a housing component as a Metal Injection Molded component per para [0011].

TSUCHIDA (US 2017/0208227) discloses a camera module (Fig.1) in which the circuit board 12/18 may have a top surface ground pattern 23 (Fig.5), which contacts the top housing to allow for grounding, as well as, heat dissipation purposes. See Para [0020-0021]. It is noted that TSUCHIDA does not teach a ground pattern on the “side surfaces” of the circuit board in contact with the “side surfaces” of the housing walls.

SESTI (US 2014/0298642) discloses a camera module housing (Fig.3) which may be constructed using press-fitting and laser welding techniques, para [0051].







Reason for Allowance
Upon further search and consideration of the prior art in response to the amendment/arguments (filed on 1/07/2022) AND thereafter interview (held on 3/23/2022) to make subsequent changes via an examiner’s amendment, Applicant’s claimed invention (per independent claims 1, 9, 11 and 13) overcomes the prior art of record and the application is in a condition to allow.
Applicant’s claimed invention is related to a vehicle camera module having a housing constructed from metal powder injection mold (MIM) metal work process, and uses a press-fit technique and laser welding to join the front and rear housings in general. These related features are known in the prior art as discussed by “Closest/Related Prior Art” (see above) and prior art cited in PTO-892.
However, the prior art, taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (1, 9, 11 and 13), the respective allowable limitations are as follows:

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A vehicle camera module, comprising: 
the front housing having a rear surface and including a pocket portion formed inward toward the front side, and the rear housing including front edges and protrusions extending in lateral directions from the front edges and an insertion portion accommodated in the pocket portion,
wherein: the insertion portion of the rear housing has a rear surface and side surface with jointly formed edges, and the side surface having at least a partial side region extending from the edges and facing forwardly of the rear housing to be substantially perpendicular to a front surface of the insertion portion, the partial side region defining a press-fit surface; and the press-fit surface has a width in a front-rear direction determined by a depth of a heat- affected zone due to a laser welding to eliminate residual stress from the press-fit surface after the laser welding, the width of the press-fit surface being equal to or less than the depth of the heat-affected zone”.
Claims 2, 4, 6-8, 10 and 12 are allowed for depending from allowable claim 1.
	Regarding independent claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 9 that includes (with emphasis in bold): 
“A vehicle camera module, comprising: 
the front housing having a rear surface and including a pocket portion formed inward toward the front side, and the rear housing including front edges and protrusions extending in lateral directions from the front edges and an insertion portion accommodated in the pocket portion,
wherein the rear housing has a primary side surface extending from an inside corner of the rear surface of the rear housing to a rear of the rear housing so that the primary side surface comprises a second tapered surface”.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 11 that includes (with emphasis in bold): 
“A vehicle camera module, comprising: 
the front housing having a rear surface and including a pocket portion formed inward toward the front side, and the rear housing including front edges and protrusions extending in lateral directions from the front edges and an insertion portion accommodated in the pocket portion,
wherein the circuit board is configured to dissipate heat, the circuit board having a ground pattern at least partially extending to a side surface of the circuit board wherein the ground pattern contacts an inner surface of the front housing when the circuit board is assembled within the front housing and thereby transfers heat generated from the circuit board to the front housing”.

	Regarding independent claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 13 that includes (with emphasis in bold): 
“A method of making a vehicle camera module, the method comprising the steps of: 
wherein: 
the front housing has a rear surface and includes a pocket portion formed inward toward the front side, and the rear housing is formed to have front edges and protrusions extending in lateral directions from the front edges and includes an insertion portion accommodated in the pocket portion; 
the insertion portion of the rear housing has a rear surface and side surface with jointly formed edges, and the side surface having at least a partial side region extending from the edges and facing forwardly of the rear housing to be substantially perpendicular to a front surface of the insertion portion, the partial side region defining a press-fit surface; and the press-fit surface has a width in a front-rear direction determined by a depth of a heat- affected zone due to a laser welding to eliminate residual stress from the press-fit surface after the laser welding, the width of the press-fit surface being equal to or less than the depth of the heat-affected zone”.
Claim 14 is allowed for depending from allowable claim 13.
Support for these allowable claim features can be appreciated over Applicant’s publication specification disclosed in Figures 1A, 2B, 6 and 8 AND Para [0008, 0060-0062 & 0070-0072].

For above reasons, claims 1, 2, 4 and 6-14 are now allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698